Citation Nr: 0830206	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  07-00 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from November 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Wilmington, 
Delaware, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for bilateral 
hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

In his January 2007 substantive appeal, the veteran indicated 
that he wanted to be scheduled for a personal hearing before 
a Veterans Law Judge at the RO.  However, there is no 
indication in the record that such a hearing was scheduled 
for him.  

The Board observes that the veteran's representative filed a 
subsequent substantive appeal later in January 2007 that 
indicated that the veteran did not want a hearing.  This 
document was signed by the representative, however, and not 
the veteran.  VA regulations specifically state that a 
request for a hearing may not be withdrawn by a 
representative without the consent of the veteran.  See 
38 C.F.R. § 20.704(e) (2007) (emphasis added).  There is no 
indication in the record that the representative obtained the 
permission of the veteran to cancel his hearing request.  
Consequently, the veteran's initial request prevails and the 
case must be remanded so that a hearing can be scheduled for 
the veteran.  

Accordingly, the case is REMANDED for the following action:  



The RO should schedule the veteran for a 
hearing before a Veterans Law Judge in 
accordance with his January 2007 request.  
The RO should notify the veteran of the 
date and time of the hearing as required 
by 38 C.F.R. § 20.704(b) (2007).  After 
the hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

